UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1023


TAWANDA BLAIR, on behalf of LJB,

                Plaintiff – Appellant,

          v.

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Richard Mark Gergel, District
Judge. (8:11-cv-01416-RMG)


Submitted:   April 23, 2012                 Decided:   April 26, 2012


Before WILKINSON, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tawanda Blair, Appellant Pro Se. Marshall Prince, II, Assistant
United States Attorney, Columbia, South Carolina; Alexess D.
Rea, SOCIAL SECURITY ADMINISTRATION, Denver, Colorado, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tawanda     Blair     appeals      the     district        court’s      order

dismissing     this    action    for    want    of    jurisdiction.            We    have

reviewed the record and find no reversible error.                        Accordingly,

we   affirm    for    the     reasons    stated       by    the    district      court.

Blair v.   Commissioner,        No.    8:11-cv-01416-RMG          (D.S.C.     Dec.    28,

2011).     We dispense with oral argument because the facts and

legal    contentions    are     adequately      presented         in   the    materials

before   the   court    and     argument      would   not    aid       the   decisional

process.



                                                                               AFFIRMED




                                          2